DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The objection to the specification. 
The rejection of claim(s) 1-18 under 35 U.S.C. 112(b).
The rejection of claim(s) 1-3, 5-6, 8-12 and 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by Selman et al. (US 8,988,082).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman et al (US 8,988,082; hereinafter “Selman”) in view of Forney (US 2004/0122280).
Regarding claim 1, Selman discloses a system for obtaining a biomass measurement from a medium contained within a bioreactor, the system comprising  	a bioreactor having a wall enclosing an interior, the wall comprising a port (FIGS. 1-2: bioreactor (1) having at least one port 3; col. 3, ll. 48-61; col. 4, ll. 3-6); and,  	a biomass sensing probe comprising an elongate body and at least one electrode provided on a first region of the body (FIG.4: monitoring device 10 having an elongate housing with an electrode end comprising at least one electrode; abstract; col. 3, line 62 to col. 4, line 17); 	the port comprising a channel having a longitudinal axis (FIG. 2: port 3), and being configured to receive the probe and form a watertight seal with the probe when the probe is located in an operative position within the port (the biomass sensing probe is push fitted within the port of the bioreactor, and thus considered to be watertight seal; col. 1, ll. 55-67; col. 4, ll. 39-47), wherein in the operative position, the first region of the body is exposed to the interior of the bioreactor (the electrode end of the biomass sensing probe is exposed to the biomass medium within the bioreactor; col. 4, ll. 3-17). 	Selman does not explicitly disclose wherein the profile of the channel is tapered and the biomass sensing probe body has a tapered profile, and wherein the watertight seal being attained through the tapering profile of the biomass sensing body and the interior of the port.  	 	Forney discloses a sensing probe comprising an optical element (FIG. 1: optical probe 30) and a port comprising a channel adapted to receive the optical element (FIG. 1: tube 20 having an interior channel; [0021]). Forney discloses wherein the optical element and channel are matably tapered so that a fluid-tight seal is formed between the tube and the optical element ([0021]). 	In view of Forney, it would have been prima facie obvious to one of ordinary skill in the art to have modified the complementary profile of the biomass sensing probe and channel of the system of Selman to the have the tapering profile as disclosed by Forney. One of ordinary skill in the art would have made said modification so as attain a fluid tight seal between the biomass sensing probe and the channel. Further, it would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the profiles of the channel and biomass sensing probe to have tapered profile, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed shape for the purpose of stably mounting the biomass sensing probe to the bioreactor, to prevent the biological materials from scaping to the environment, and to prevent contaminants from entering the bioreactor (also see MPEP 2144.04 IV.B.).
Regarding claim 3, modified Selman further discloses wherein the longitudinal axis of the channel is perpendicular to the wall of the bioreactor (see FIGS. 1 and 2: port 3).
Regarding claim 5, modified Selman further discloses wherein the channel is circular in cross-section (elongated tube port 3 having a shape that correspond to the shape of the monitoring device 10 having a circular shape; col. 3, ll. 57-61; col. 4, ll. 38-45). 
Regarding claim 6, modified Selman further discloses wherein the biomass sensing probe comprises conducting means connected to the at least one electrode (electrical connector 19 connected to the electrode end at a first end and electrical connector pin 31 at a second end; col. 2, ll. 27-33; col. 4, ll. 52-56).
Regarding claim 8, modified Selman further discloses wherein the biomass sensing probe body is modular and comprises a plurality of probe body components (monitoring device 10 includes a first component (12) and a second component (12); FIG. 4; col. 3, ll. 62-36; col. 4, ll. 32-52). 
Regarding claim 9, modified Selman further discloses wherein the probe body components include two or more of a core, a shell and a tip (FIG. 4: monitoring device includes a tip (14), core (31,33) and a shell (17)).
Regarding claim 10, modified Selman further discloses wherein the body of the probe, the portion of the probe which is exposed to the interior of the bioreactor when the probe is in the operative position and / or the first region of the probe is free of adhesive (the electrode end (14) does not require any adhesive for sealing the electrode end to the monitoring device, and thus considered to be free of adhesive).
Regarding claim 11, modified Selman further discloses wherein the biomass sensing probe comprises one or more cavities and / or hollows in its interior (FIG. 4: bore 17; col. 4, ll. 52-64) and the portion of the probe which is exposed to the interior of the bioreactor when the probe is in the operative position and / or the first region of the probe is watertight (the biomass sensing probe is push fitted within the port of the bioreactor, and thus considered to be a watertight seal; col. 1, ll. 55-67; col. 4, ll. 39-47).
Regarding claim 12, modified Selman further discloses wherein the body of the probe, the portion of the probe which is exposed to the interior of the bioreactor when the probe is in the operative position and / or the first region of the probe is formed of gamma sterilisable materials (at least a portion of the monitoring device is formed of gamma sterilizable material; col. 2, ll. 25-26 and 47-51; col. 5, ll. 6-14).
Regarding claim 13, modified Selman does not explicitly disclose wherein the body of the probe, the portion of the probe which is exposed to the interior of the bioreactor when the probe is in the operative position and / or the first region of the probe is formed of materials having a melting point of less than about 100°C. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the biomass sensing probe of Selman with a material having a melting point of less than about 100°C, because such modification would have been the simple substitution of one known material for another with reasonable expectation of success. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 14, modified Selman further discloses wherein the biomass sensing probe and / or the port comprise over-insertion prevention means and / or probe retention means (FIG. 2: clamps 27; col. 4, ll. 46-47).
Regarding claim 15, modified Selman further discloses wherein the biomass sensing probe comprises 2 to 6 electrodes (FIG. 4: electrode end 14 includes 4 electrodes 21a,21b).
Regarding claim 16, modified Selman further discloses wherein the biomass sensing probe comprises coupling means (FIG. 4: socket/pin connector 44; col. 5, ll. 27-29).
Regarding claim 17, modified Selman further discloses wherein the system further comprises biomass signal processing means (signal processing electronics; col. 6, ll. 22-28).
Regarding claim 18, modified Selman further discloses wherein the biomass sensing probe and / or the bioreactor are configured for single use (col. 2, ll. 25-26; col. 3, ll. 54-57).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground of rejection. Forney is relied upon for disclosing a sensor probe having a tapering profile that is mated with a channel having a complementary profile so as to attain a fluid-tight seal.
In response to the Applicant’s argument that Selman cannot be considered to disclose a fluid-tight seal port, Applicant’s argument is not persuasive. The disclosure of Selman is directed to a bioreactor system containing biological materials such as living cells. These bioreactors are generally sealed from the outside environment to prevent the biological materials to scape to the environment and to prevent contaminants from entering the bioreactor. Such practice is well-known in the art and not new. As such, it would have been intrinsic in the system of Selman to have the port sealed in a fluid-tight manner to prevent the living cells from scaping to the outside environment and to prevent contaminants from entering the bioreactor. 
In response to the Applicant’s argument that the tapering profile of the biomass sensing probe and channel results in a significant change in function, it is noted that a fluid-tight seal can be attained with shapes other than tapered shapes. Indeed, Applicant’s specification states that other shapes can be employed to attain the claimed watertight seal (page 5, ll. 4-8).
Conclusion 	
 	 	No claims are allowed. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799